
	
		II
		110th CONGRESS
		1st Session
		S. 2024
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Levin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To provide for interregional primary elections and
		  caucuses for the selection of delegates to political party Presidential
		  nominating conventions.
	
	
		1.Short TitleThis Act may be cited as the
			 Fair and Representative Presidential
			 Primaries Act of 2007.
		2.Interregional
			 Primary Elections and Caucuses
			(a)Selection of
			 Delegates to ConventionsThe
			 delegates to each national convention for the nomination of candidates of a
			 political party for the offices of President and Vice President shall be
			 selected by primary election or by caucus, as provided by State law. Such State
			 law shall conform to the requirements of the national political executive
			 committee and the national nominating convention of the political party
			 involved.
			(b)Timing of
			 Primary Elections and Caucuses
				(1)In
			 generalIn each region
			 described in subsection (c), the primary elections and caucuses (as the case
			 may be) in a subregion (comprised of a State or a group of States) shall be
			 conducted on each of the following days of each Presidential election year: the
			 second Tuesday in March, the first Tuesday in April, the fourth Tuesday in
			 April, the second Tuesday in May, the fourth Tuesday in May, and the second
			 Tuesday in June.
				(2)Initial order of
			 primaries and caucusesFor
			 the first Presidential election with respect to which this Act applies, the
			 Election Assistance Commission shall determine by lot the order of subregions
			 in each region for conduct of primary elections and caucuses by the States
			 under paragraph (1).
				(3)Order of
			 primaries and caucuses for subsequent electionsThe subregions determined under paragraph
			 (2) to be first in order for the first Presidential election to which this Act
			 applies shall be last in order with respect to the next such election, and the
			 other subregions shall advance in the order accordingly. The order shall change
			 with respect to subsequent elections in a like manner.
				(4)Special rules
			 for District of Columbia, Puerto Rico, and territoriesAny primary election or caucus for the
			 District of Columbia shall be conducted on the same day as a primary election
			 or caucus for the State of Maryland. Any primary election or caucus for the
			 Commonwealth of Puerto Rico shall be conducted on the same day as a primary
			 election or caucus for the State of Florida. Any primary election or caucus for
			 any other territory, possession, or other entity entitled under the rules of a
			 political party to delegate representation at the national convention of that
			 party shall be conducted on the same day as a primary election or caucus for
			 the States of Alaska and Hawaii.
				(c)Establishment of
			 regionsThe regions
			 (designated by number) and the subregions (designated by letter) referred to in
			 subsection (b) are as follows:
				(1)Region 1: (A) Maine, New Hampshire,
			 Vermont; (B) Massachusetts; (C) Connecticut, Rhode Island; (D) Delaware, New
			 Jersey; (E) New York; (F) Pennsylvania.
				(2)Region 2: (A) Maryland; (B) West Virginia;
			 (C) Missouri; (D) Indiana; (E) Kentucky; (F) Tennessee.
				(3)Region 3: (A) Ohio; (B) Illinois; (C)
			 Michigan; (D) Wisconsin; (E) Iowa; (F) Minnesota.
				(4)Region 4: (A) Texas; (B) Louisiana; (C)
			 Arkansas, Oklahoma; (D) Colorado; (E) Kansas, Nebraska; (F) Arizona, New
			 Mexico.
				(5)Region 5: (A) Virginia; (B) North Carolina;
			 (C) South Carolina; (D) Florida; (E) Georgia; (F) Mississippi, Alabama.
				(6)Region 6: (A) California; (B) Washington;
			 (C) Oregon; (D) Idaho, Nevada, Utah; (E) Montana, North Dakota, South Dakota,
			 Wyoming; (F) Hawaii, Alaska.
				3.EnforcementThe Attorney General may bring a civil
			 action in any appropriate United States district court for such declaratory or
			 injunctive relief as may be necessary to carry out this Act.
		4.RegulationsThe Election Assistance Commission shall
			 prescribe such regulations as may be necessary to carry out this Act.
		5.DefinitionAs used in this Act, the term State
			 law means the law of a State, the District of Columbia, the Commonwealth
			 of Puerto Rico, or a territory or possession of the United States.
		6.Effective
			 DateThis Act shall apply with
			 respect to Presidential elections taking place more than 2 years after the date
			 of the enactment of this Act.
		
